DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Kammerer (Reg. No. 66,275) on 07/28/2022.
The application has been amended as follows: 
Please replace claim 10 with the following:
10. The system as recited in claim 7, wherein the sensor is configured for sensitivity in at least one of visible and/or near infrared.
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a system comprising: a camera defining an optical axis and a field of view defined about the optical axis; at least one illuminator mounted offset from the optical axis and directed to illuminate at least a portion of the field of view, wherein the at least one illuminator is operatively connected to the camera to provide illumination during an image capturing exposure of the camera; and an image processor operatively connected to the camera and including machine readable instructions configured to: receive image data representative of an image of a vehicle captured with the camera, perform facial detection of individuals in the vehicle to detect at least one face in the image, to perform license plate detection and/or decoding for at least one license plate coupled to the vehicle in the image, wherein the at least one license plate has a retroreflectance cone associated therewith, and to provide an overview image of the vehicle, wherein the at least one illuminator is separated from the optical axis by a standoff distance, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate, and wherein the at least one illuminator is configured to illuminate the individuals with a first level of illumination and configured to illuminate the at least one license plate with a second level of illumination, where the second level of illumination is less than the first level of illumination.
Further, the claimed invention includes a system comprising: a camera defining an optical axis and a field of view defined about the optical axis; at least one illuminator mounted offset from the optical axis and directed to illuminate at least a portion of the field of view, wherein the at least one illuminator is operatively 6connected to the camera to provide illumination during an image capturing exposure of the camera; and an image processor operatively connected to the camera and including machine readable instructions configured to: receive image data representative of an image of a vehicle captured with the camera, perform facial detection to detect at least one face in the image, perform license plate detection and/or decoding for at least one license plate in the image, and to provide an overview image of the vehicle, wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate, and wherein the camera and the at least one illuminator are configured to properly expose faces through vehicle glass, retroreflective license plates, and vehicle body features all in a single exposure regardless of whether the exposure occurs under noon-day sun or dark night conditions.
Strimling [US 2014/0334684 A1] discloses a system and method may include a station to identify a vehicle and to determine a characterizing feature of the vehicle [See Strimling, Abstract]. An imager that is located remotely from the station is configured to acquire an image of the vehicle that includes the characterizing feature [See Strimling, Abstract]. A processor is configured to detect the characterizing feature in the acquired image and to associate the detected characterizing feature with the identified vehicle so as to predict a location of the vehicle [See Strimling, Abstract].
Strimling fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
Alves [US 2008/0175438 A1] discloses an HOV enforcement system comprises roadside imaging units connected over a network to a central processing center [See Alves, Abstract]. The roadside imaging units include Ethernet cameras with integrated vehicle detectors, night-time lighting, and image servers [See Alves, Abstract]. The central processing center includes a central server with license plate reading and vehicle matching software, storage and databases, and review staff to issue bills and citations [See Alves, Abstract].
Alves fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
Alves (Hereafter, “Alves765”) [US 6,650,765 B1] discloses a vehicle video imaging system comprises a white-light LED array for illuminating retro-reflective painted parts of a vehicle's license plate, a powerful flash with a visual spectrum cutout filter and a polarizing filter for illuminating any non-retro-reflective license plate paint and the vehicle itself. A video camera with a polarizing filter turned 90° relative to the one in front of the flash receives the illuminated image of the vehicle and its license plate [See Alves765, Abstract]. The retro-reflective paint of a license plate will return polarized light as it is received, so the white-light LED array will provide all the illumination needed by the camera to get a good high-contrast picture of the license plate [See Alves765, Abstract]. The polarizing filters will combine to block out most of the light from the flash that was returned still-polarized by the retro-reflective-paint license plate [See Alves765, Abstract]. All other surfaces that do not have retro-reflective paint will bounce-back and scatter the light from both the polarized flash and non-polarized light [See Alves765, Abstract].
Alves765 fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
Olson et al. (Hereafter, “Olson”) [US 2018/0307915 A1] discloses system, methods, and other embodiments described herein relate to identifying changes between models of a locality [See Olson, Abstract]. In one embodiment, a method includes, in response to determining that a location model is available for a present environment of a vehicle, generating a current model of the present environment using at least one sensor of the vehicle [See Olson, Abstract]. The method also includes isolating dynamic objects in the current model as a function of the location model [See Olson, Abstract]. The method includes providing the dynamic objects to be identified and labeled [See Olson, Abstract].
Olson fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
Wexler et al. (Hereafter, “Wexler”) [US 2014/0253701 A1] discloses an apparatus is provided for audibly reading text retrieved from a captured image [See Wexler, Abstract]. In one implementation, the apparatus comprises an image sensor configured to capture image data from an environment of a user, and at least one processor [See Wexler, Abstract]. The processor is configured to determine an existence of a pointing trigger in the image data, the trigger being associated with a user's desire to hear text read aloud, and wherein the trigger identifies an intermediate portion of the text a distance from a level break in the text [See Wexler, Abstract]. The processor is further configured to perform a layout analysis on the text to identify a level break associated with the trigger; and cause the text to be read aloud from the level break associated with the trigger [See Wexler, Abstract].
Wexler fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
CHOI et al. (Hereafter, “Choi”) [US 2014/0132501 A1] discloses a method of projecting patterns using a structured light method and a stereo vision apparatus using the same [See Choi, Abstract]. The apparatus includes a Laser Diode (LD), an optical splitter configured to receive a light source from the LD and copy a plurality of light sources having identical characteristics with the light source of the LD, and a plurality of diffusers configured to receive the plurality of light sources copied by the optical splitter and optically project patterns [See Choi, Abstract].
Choi fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
Madsen [US 2008/0285803 A1] discloses a camera system comprises a CCD imaging device, an infrared illumination source, and a power modulator for amplitude modulating the infrared illumination, e.g., with a 7-kHz tone [See Madsen, Abstract]. A beam splitter is set in front of the CCD imaging device, and a photo-diode array is attached to the beam splitter to detect modulated infrared light returning from the same field of vision as the CCD imaging device Various tone filters, and triggers connected to the tone filters, will cause the CCD imaging device to take a digital picture when the returning modulated infrared light exceeds some threshold and comes from right areas of a picture frame [See Madsen, Abstract]. Such digital pictures will most probably include an image of a vehicle license plate that can be processed, and the results used to extract the registration data from a database [See Madsen, Abstract].
Madsen fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
Zhang et al. (Hereafter, “Zhang”) [US 2014/0002617 A1] discloses preferred embodiment systems of the invention use a scalable number of cameras that can image a volume of interest from plurality of angles [See Zhang, Abstract]. The volume can be large and illuminated with general non-coherent illumination [See Zhang, Abstract]. Synchronized cameras process data in real time to addresses particle overlap issues while also increasing observable volumes [See Zhang, Abstract]. Systems of the invention also use higher frame rate cameras to increase the amount of particle travel in each frame [See Zhang, Abstract]. Approaches of the invention alleviate the concerns with additional data accumulation by conducting image processing and segmentation at the time of acquisition prior to transfer from a camera to eliminate a data transfer bottleneck between camera and computer and eliminate a data storage problem [See Zhang, Abstract]. A heterogeneous CPU/GPU processor cluster processes data sent from the plurality of programmable, synchronized cameras and conducting multi-camera correspondence, 3D reconstruction, tracking and result visualization in real time by spreading processing over multiple CPUs and GPUs [See Zhang, Abstract]. Systems of the invention be scaled to hundreds of cameras and fully characterize fluid flows extending to room size and larger [See Zhang, Abstract].
Zhang fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
Musgrove et al. (Hereafter, “Musgrove”) [US 2004/0225651 A1] discloses a system and method for automatically generating a naturally reading narrative product summary including assertions about a selected product [See Musgrove, Abstract]. The method includes the steps of determining an attribute associated with the selected product, retrieving an assertion model defining forms in which an assertion can be manifested to describe the product in a natural manner, and generating a naturally reading narrative by combining the attribute with the retrieved assertion model [See Musgrove, Abstract]. A product summary generator comprises a product attribute module adapted to determine an attribute, an assertion model module adapted to retrieve an assertion model, and a summary generation module adapted to generate a naturally reading narrative by combining the attribute with the retrieved assertion model [See Musgrove, Abstract]. A computer readable medium for automatically generating a naturally reading narrative product summary including assertions about a selected product is also provided [See Musgrove, Abstract].
Musgrove fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
Herrera et al. (Hereafter, “Herrera”) [US 2008/0211914 A1] discloses a portable undercarriage vehicle inspection system (UVIS) (100) uses an under vehicle imaging (UVI) module (110) to capture an image of the undercarriage of a vehicle [See Herrera, Abstract]. The UVIS also includes multiple scene cameras (120) that capture the associated vehicle scene images [See Herrera, Abstract]. The scene cameras are easy to view and manipulate [See Herrera, Abstract]. The undercarriage image and the associated vehicle scene images are provided to a power and communications unit (PCU) (140) through a network (130) such as Ethernet [See Herrera, Abstract]. These images may be stored in a database repository connected to the network [See Herrera, Abstract]. A notebook computer will serve as an operator workstation (150, 152, 154) for display of real-time, as well as historical, vehicular records [See Herrera, Abstract]. An operator viewing the images can enter additional information related to the images, such as comments and remarks, and archive all of the information for future reference and comparisons [See Herrera, Abstract].
Herrera fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
WANG (Hereafter, “Wang”) [US 2011/0182473 A1] discloses a system and method for determining the state of a traffic signal light, such as being red, yellow, or green, by employing a plurality of traffic enforcement cameras to be used in determining if a traffic violation has occurred [See Wang, Abstract]. The system and method automatically predicts, tacks and captures violation events, such as violating a red traffic signal light, to use the video for any number of reasons, particularly for traffic enforcement purposes [See Wang, Abstract]. There may be provided a tracking camera, a signal camera and an enforcement camera used to capture the video and other pertinent information relating to the event [See Wang, Abstract]. The signal camera may be operatively connected to a processing unit that runs a video signal sensing (VSS) software unit to determine the active state of the system [See Wang, Abstract]. Advantageously, this allows the monitoring of intersection for signal light violations without the need for a connection to the light itself [See Wang, Abstract].
Wang fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
Didomenico et al. (Hereafter, “Didomenico”) [US 2002/0092988 A1] discloses a remote sensing device is provided to detect the emissions of passing vehicles [See Didomenico, Abstract]. Preferably, the device detects the emissions of individual vehicles traveling on a roadway of more than one traffic lane [See Didomenico, Abstract]. The remote sensing device may preferably detect the emissions due to an individual vehicle in situations where more than one vehicle is present [See Didomenico, Abstract]. The device is capable of determining which sensed emission data corresponds to which vehicle exhaust plume [See Didomenico, Abstract].
Didomenico fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
AOKI et al. (Hereafter, “Aoki”) [US 2012/0069183 A1] discloses a vehicle detection apparatus includes a line segment extraction unit, candidate creation unit, evaluation unit, and specific part detection unit, and the line segment extraction unit extracts a plurality of line-segment components constituting an image of a vehicle from the image formed by photographing the vehicle [See Aoki, Abstract]. The candidate creation unit carries out polygonal approximation configured to create a closed loop by using a plurality of line-segment components to create a plurality of candidates for an area of a specific part of the vehicle [See Aoki, Abstract]. The evaluation unit carries out a plurality of different evaluations for each of the plurality of candidates [See Aoki, Abstract]. Further, the specific part detection unit detects one of the plurality of candidates as the specific part based on evaluation results of the evaluation unit [See Aoki, Abstract].
Aoki fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
DeCia et al. (Hereafter, “DeCia”) [US 2018/0306598 A1] discloses method and apparatus are disclosed for control module activation of vehicles in a key-off state to determine driving routes [See DeCia, Abstract]. An example system includes a vehicle at a location in a key-off state [See DeCia, Abstract]. The vehicle includes a communication module to receive an activation signal and a telematic control unit [See DeCia, Abstract]. The telematic control unit is to activate upon receipt of the activation signal and determine and present a route from the location [See DeCia, Abstract]. The example system also includes a remote processor to determine the location, identify an event and an end time based upon the location, and send an activation signal based upon the end time [See DeCia, Abstract].
DeCia fails to explicitly disclose wherein the at least one license plate has a retroreflectance cone associated therewith, wherein the camera is positioned outside the retroreflectance cone of the at least one license plate.
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482